Exhibit 10.14

FIRST DATA CORPORATION

SENIOR EXECUTIVE INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2009)

1. PURPOSE OF THE PLAN. The First Data Corporation Senior Executive Incentive
Plan (the “Plan”) is hereby amended and restated effective January 1, 2009 by
the Compensation and Benefits Committee of the Board of Directors of First Data
Corporation (the “Company”). The Plan is designed to encourage teamwork and
individual performance by providing annual incentive compensation contingent
upon the achievement of specified financial performance measures, to advance the
interests of the Company by attracting and retaining key executives, and to
reward contributions made by the Company’s Chief Executive Officer and other
senior executive officers in optimizing long-term value to the Company’s
shareholders by connecting a portion of each such executive’s total potential
cash compensation to the attainment of objective company financial goals.

2. DEFINITIONS. For purposes of this Plan, the following terms shall have the
meanings set forth below:

2.1 “Committee” means the Compensation and Benefits Committee of the Company’s
Board of Directors, or any successor thereto or delegate thereof with the
authority to act on behalf of the Committee with respect to this Plan.

2.2 “Corporate Performance Measures” means specified levels of earnings per
share, the attainment of a specified price of the Company’s common stock,
specified EBITDA Target, operating profit, return to stockholders (including
dividends), return on equity, earnings, revenues, market share, cash flow, cost
reduction goals, economic value added, corporate objectives, or any combination
of the foregoing, as selected by the Committee for a specified performance or
Measurement Period for purposes of this Plan, and as such measures may be
adjusted for major nonrecurring and non-operating expense and income items, as
determined by the Company and as acceptable to the Committee in its sole
discretion, based on the facts and circumstances involved, as determined
pursuant to generally accepted accounting principles, and as consistently
applied by the Committee.

2.3 “Division or Business Unit Performance Measures” mean specified levels of
revenue, operating profit, market share, pretax return on total capital, cost
reduction goals, economic value added, division or business unit objectives or
any combination of the foregoing, as selected by the Committee for a specified
performance or measurement period for purposes of this Plan, and as such
measures may be adjusted for major nonrecurring and non-operating expense and
income items, as determined by the Company and as acceptable to the Committee in
its sole discretion, based on the facts and circumstances involved, as
determined pursuant to generally accepted accounting principles, and as
consistently applied by the Committee.

2.4 “EBITDA Target” means specified levels of Company earnings before interest,
taxes, depreciation, and amortization, and as may be adjusted for nonrecurring
and non-operating expense and income items or as otherwise determined by the
Company in its sole discretion. The Company has sole and absolute discretion to
calculate the EBITDA Target for purposes of the Plan for any given Measurement
Period, and its determinations shall be final and binding on all parties.

2.5 “Incentive Award” means an incentive compensation award paid to a
Participant pursuant to the Plan.

2.6 “Individual Performance Measures” means the individual performance of a
Participant achieved for the applicable Measurement Period, as determined by the
Committee in its sole discretion.

2.7 “Measurement Period” means the Plan Year or such other period as may be
established from time to time by the Company.

2.8 “Participant” means the Company’s Chief Executive Officer and any executive
officer of the Company who reports directly to the Company’s Chief Executive
Officer and who is identified as eligible to participate in this Plan for a
given Measurement Period by the Committee or who is hired, transferred, or
promoted to an eligible position during a Measurement Period and is identified
as eligible to participate in the Plan by the Committee.



--------------------------------------------------------------------------------

2.9 “Plan Year” means a period of one year, commencing each January 1 and ending
on the following December 31, or such other twelve consecutive month period as
may be established from time to time by the Company.

3. ESTABLISHMENT OF PERFORMANCE MEASURES AND DETERMINATION OF INCENTIVE AWARDS.

3.1 The payment of Incentive Awards to Participants under the Plan shall be
determined by the extent to which the selected Corporate Performance Measures
and, if appropriate in the Committee’s discretion, the selected Division or
Business Unit Performance Measures and Individual Performance Measures have been
attained in relation to a target incentive level (the “Target Incentive Level”)
established for each Participant for each Measurement Period. No later than 90
days after the beginning of any Measurement Period, the Committee shall
(a) select and publish Corporate Performance Measures and, if appropriate in its
discretion, Division or Business Unit Performance Measures to be applied for
such Measurement Period, (b) select and publish the Target Incentive Level
expressed as a dollar amount of incentive compensation for each Participant for
such Measurement Period, and (c) specify the percentage of such Target Incentive
Level that shall be payable as a result of the attainment of the Corporate
Performance Measures and, if applicable, the Division or Business Unit
Performance Measures. The Committee may establish threshold performance levels
which must be achieved at the corporate level and the division/business unit
level (if applicable) before any Incentive Award shall be payable under this
Plan.

3.2 As soon as practicable following the end of each Measurement Period, the
Committee shall determine the degree to which the Corporate Performance Measures
and the Division or Business Unit Performance Measures and Individual
Performance Measures (if applicable) have been met for such Measurement Period
in relation to the applicable Target Incentive Levels for purposes of
determining the amounts of any Incentive Awards payable under the Plan. If the
applicable measures are satisfied at or above any threshold performance levels
established by the Committee, the Committee shall so certify in a written
statement and shall authorize the payment of Incentive Awards in accordance with
the terms of the Plan; provided, however, that notwithstanding the foregoing,
the Committee shall have the sole and absolute discretion to reduce or increase
the amount of any Incentive Award otherwise payable under the Plan or to
determine that no Incentive Award shall be payable to a Participant under the
Plan. Under no circumstances shall any Incentive Award be deemed earned by or
payable to a Participant under this Plan with respect to any Measurement Period
unless and until the Committee both certifies the attainment of all applicable
Performance Measures and exercises its discretion to determine whether an
Incentive Award shall be paid to each such individual Participant with respect
to such Measurement Period.

4. PAYMENT OF INCENTIVE AWARDS. Payment of Incentive Awards, less withholding
taxes and other applicable withholdings, shall be made only to otherwise
eligible Participants who are employed on the last day of the Measurement
Period. Payment of Incentive Awards under this Plan, if any, shall occur as soon
as administratively possible following the last day of the Measurement Period,
but no later than 2  1/2 months (3 months, with respect to Participants who are
not U.S. taxpayers) following the end of the Measurement Period, provided the
Committee has certified that the applicable Performance Measures have been
satisfied and has determined the amount and approved the payment of the
Incentive Award to the Participants. Funding of Incentive Awards under this Plan
shall be out of the general assets of the Company. Unless otherwise determined
by the Committee in its discretion, Incentive Awards shall be paid in cash.

5. ADMINISTRATION. The Plan shall be administered by the Committee, which shall
have full power and authority to interpret, construe and administer the Plan in
accordance with the provisions set forth herein. The Committee’s interpretation
and construction of the Plan, and actions hereunder, or the amount or recipient
of the payments to be made from the Plan, shall be binding and conclusive on all
persons for all purposes. In this connection, the Committee may delegate to any
corporation, committee or individual, regardless of whether the individual is an
employee of the Company, the duty to act for the Committee hereunder. No officer
or employee of the Company shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan
unless attributable to his or her own willful misconduct or lack of good faith.
The expenses of administering the Plan shall be paid by the Company and shall
not be charged against the Plan.

 

2



--------------------------------------------------------------------------------

6. PARTICIPATION IN THE PLAN. Eligible executive officers of the Company may
become Participants in accordance with the terms of the Plan at any time during
a Measurement Period. If an executive officer becomes a Participant at any time
other than as of the commencement of a Measurement Period, the Corporate
Performance Measures, the Division or Business Unit Performance Measures (if
established by the Committee), and the Target Incentive Level for the
Participant shall be established by the Committee.

7. TERMINATION OF EMPLOYMENT. Unless otherwise determined by the Committee, a
Participant whose employment in his current position with the Company terminates
for any reason prior to the end of a Measurement Period shall not be entitled to
receive an Incentive Award for such Measurement Period.

8. DEFERRAL OF INCENTIVE AWARDS. A Participant may elect to defer receipt of all
or any portion of any Incentive Award made under this Plan to a future date as
provided in and subject to the terms and conditions of any deferred compensation
plan of the Company.

9. MISCELLANEOUS.

9.1 NONTRANSFERABILITY. No Incentive Award payable hereunder, nor any right to
receive any future Incentive Award hereunder, may be assigned, alienated, sold,
transferred, anticipated, pledged, encumbered, or subjected to any charge or
legal process, and if any such attempt is made, or a person eligible for any
Incentive Award hereunder becomes bankrupt, the Incentive Award under the Plan
which would otherwise be payable with respect to such person may be terminated
by the Committee which, in its sole discretion, may cause the same to be held or
applied for the benefit of one or more of the dependents of such person or make
any other disposition of such award that it deems appropriate.

9.2 CLAIM TO INCENTIVE AWARDS AND EMPLOYMENT RIGHTS. Nothing in this Plan shall
require the Company to segregate or set aside any funds or other property for
purposes of paying all or any portion of an Incentive Award hereunder. No
Participant shall have any right, title or interest in or to any Incentive Award
hereunder prior to the actual payment thereof, nor to any property of the
Company. Neither the adoption of the Plan nor the continued operation thereof
shall confer upon any employee any right to continue in the employ of the
Company or shall in any way affect the right and power of the Company to dismiss
or otherwise terminate the employment of either Participant at any time for any
reason, with or without cause.

9.3 INCOME TAX WITHHOLDING/RIGHTS OF OFFSET. The Company shall have the right to
deduct and withhold from all Incentive Awards all federal, state and local taxes
as may be required by law. In addition to the foregoing, the Company shall have
the right to set off against the amount of any Incentive Award which would
otherwise be payable hereunder, the amount of any debt, judgment, claim, expense
or other obligation owed at such time by the Participant to the Company or any
subsidiary.

9.4 GOVERNING LAW. All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Delaware. This Plan is intended to comply with the short-term deferral
provisions of Internal Revenue Code Section 409A and related regulations and
shall be interpreted consistent therewith.

10. AMENDMENT AND TERMINATION. The Plan may be amended or terminated at any time
and for any reason by the Committee. The Committee may, in its sole discretion,
reduce or eliminate an Incentive Award to any Participant at any time and for
any reason. The Plan is specifically designed to guide the Company in granting
Incentive Awards and shall not create any contractual right of any employee to
any Incentive Award prior to the payment of such award.

11. EFFECTIVE DATE. The Plan shall not become effective unless and until it is
approved by the Company’s shareholders, and upon such approval shall become
effective for the Plan Year in which such approval occurs and each subsequent
Plan Year.

 

3